Exhibit 23.1 Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com December 11, 2011 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors LCT Global Resources, Inc. Reno, Nevada To Whom It May Concern: Silberstein Ungar, PLLC hereby consents to the use in the Form S-1A Amendment No. 4, Registration Statement under the Securities Act of 1933, filed by LCT Global Resources, Inc. of our report dated April 27, 2011, relating to the financial statements of LCT Global Resources, Inc. as of and for the period ending March 31, 2011, and the reference to us under the caption “Experts”. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC Bingham Farms, Michigan
